Case 1:19-cr-10024-SOH Document 115 Filed 04/01/21 Page 1 of 2 PagelD #: 560

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS

EL DORADO DIVISION
UNITED STATES OF AMERICA }
)
Vv. ) Criminal No. 1:19CR10024-002
)
YERANDY VALDES CARABALLO )

FINAL ORDER OF FORFEITURE

On December 9, 2020, the Court entered a Preliminary Order of Forfeiture in this case in
accordance with Fed.R.Crim. P. 32.2(b). (Doc. 98). In the Preliminary Order of Forfeiture, a
Lenovo Ideapad 330 Laptop Computer (Serial Number WDEYOLOZ), was forfeited to the United
States pursuant to Title 18 U.S.C. § 1029(c)(1{C), incorporating by reference Title 18 U.S.C.
§ 982(a)(2)(B).

The United States was required to publish notice of this order pursuant to Fed.R.Crim. P.
32.2(b)(6) and 18 U.S.C. § 982(b)(1), incorporating by reference 21 U.S.C. § 853(m)(1). On April
1, 2021, an attorney for the United States filed a Notice of Proof of Publication, showing that for
30 days, notice of the Court’s Preliminary Order of Forfeiture was advertised on
www.forfeiture.zov. Deadline for filing claims was February 15, 2021. No third party claims
have been filed.

Pursuant to Fed. R. Crim. P. 32.2(b)(4), a Preliminary Order of Forfeiture becomes final

as to a defendant at sentencing.

Accordingly it is hereby ORDERED, DECREED, AND ADJUDGED:
Case 1:19-cr-10024-SOH Document115_ Filed 04/01/21 Page 2 of 2 PagelD #: 561

1. That based upon the guilty plea and the plea agreement of the parties, pursuant to Fed.
R. Crim. P. 32.2(b)(4), the Preliminary Order of Forfeiture entered on December 9, 2020, shall

become final at this time.

ITISSO ORDERED this / dayof__¢ Lye { , 2021.

HONORABLE SUSAN O. HICKEY

UNITED STATES DISTRICT JUDGE

 
